Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are allowed.
	Claims 21-40 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 21, including  “authenticating the first computing device and the first user using an established PKI or an established biometric PKI for encrypting and securing a transaction between first device and content owner, establish when login request of the first user is received, send one or more symmetric encryption keys through the established PKI or biometric PKI for secure and encrypted virtual communication; delivering contents after retrieving contents from a database of the owner to the first device through a  payload; before delivery, contents are encoded by the at least one processor with a logic, encryptions, heuristics data, associated metadata, and management data to generate the payload; and receive call-home data from the first device; detecting fraud based on the call home data, performing preventative actions on the detection of fraud; and sending data in real-time”. 
	The closest prior art (Drope) teaches using encryption of content in order to update licenses for video.  The next prior art (moroney) teaches sending viewing analytics data to a data collector.   None of these references disclose claim 21: “ authenticating the first computing device and the first user using an established PKI or an established biometric PKI for encrypting and securing a transaction between first device and content owner, establish when login request of the first user is received, send one or more symmetric encryption keys through the established PKI or biometric PKI for secure and encrypted virtual communication; delivering contents after retrieving contents from a database of the owner to the first device through a  payload; before delivery, contents are encoded by the at least one processor with a logic, encryptions, heuristics data, associated metadata, and management data to generate the payload; and receive call-home data from the first device; detecting fraud based on the call home data, performing preventative actions on the detection of fraud; and sending data in real-time”.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hong whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426